DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on November 29, 2019. It is noted, however, that applicant has not filed a certified copy of the 201922121784.4 application as required by 37 CFR 1.55.

Oath/Declaration
Oath/Declaration as filed on April 30, 2020 is noted by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claims 19 and 20 depend on an independent apparatus claim, and each 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP § 2173.05(p)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 10, 12, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al., U.S. Patent Application Publication 2020/0111851 A1 (hereinafter Park I).
Regarding claim 1, Park I teaches a display panel, comprising: a base (1000, 110 FIGS. 11A-11C, paragraph[0130] of Park I teaches referring to FIGS. 11A-11C, in some example embodiments, an OLED display panel 1000 may include, in addition to an OLED 310 and a visible light sensor 210, an infrared photosensor embedded in the OLED display panel 1000, including an infrared light emitter 310IR and an infrared light sensor 210IR; it will be understood that an infrared light emitter 310IR may be a near infrared (NIR) light emitter, and an infrared light sensor 210IR may be an NIR light sensor; accordingly, the OLED display panel 1000 may include an infrared light emitter 310IR on the substrate 110, where the infrared light emitter 310IR is configured to emit infrared light 330IR, and an infrared light sensor 210IR on the substrate, where the infrared light sensor 210IR is configured to detect at least a portion 245IR of the emitted infrared light 330IR based on reflection of the portion 245IR of the emitted infrared light 330IR from a recognition target; and as shown in FIGS. 11A-11C, the infrared light emitter 310IR may be configured to emit infrared light 330IR out of the OLED display panel in a same direction as the light 330 emitted by the OLEDs 310, and the infrared light sensor 210IR may be configured to detect light 245IR received at the infrared light sensor 210IR from the same direction (e.g., light 2451R is received at the infrared light sensor 210IR through a same surface through which both the OLEDs 310 and the infrared light emitter 310IR may emit light)); 
light-emitting devices disposed above the base, the light-emitting devices being configured to emit light for display (310R, 310B FIGS. 11A-11C, paragraph[0135] of Park I teaches in some example embodiments, in a given pixel (Px) of the OLED display panel 1000 that includes at least one infrared light emitter 310IR, the infrared light sensor 210IR, which may also define an infrared sub-pixel, may be included in a same (common) pixel (Px) of the OLED display panel 1000 as red, green, and blue sub-pixels 310R, 310G, 310B; however, it will also be understood that, in some example embodiments, including the example embodiments shown in FIGS. 11A-11C, one or more pixels (Px) may include an infrared light emitter 310IR that is included in place of one of the red, green, or blue OLEDs 310 in one of the sub-pixels 310R, 310G, 310B, for example in a position that would otherwise be occupied by the one of the red, green, or blue OLEDS 310 in the one of the sub-pixels 310R, 310G, 310B in a pattern of said red, green, or blue sub-pixels 310R, 310G, 310B in the OLED display panel 1000; and such pixels (Px) that include an infrared light emitter 310IR in one of said red, green, or blue sub-pixels 310R, 310G, 310B may be a limited proportion of the total pixels (Px) of the OLED display panel 1000 pixel array, and such pixels (Px) may be included in a limited region of the OLED display panel pixel array, and See also at least paragraphs[0116] and [0130] of Park I (i.e., Park I at least teaches light emitted by OLEDS of subpixels on a substrate)); 
auxiliary light-emitting devices disposed above the base, each auxiliary light-emitting device having a same light-emitting direction as the light-emitting devices and being configured to emit light in response to receiving a control signal during the display panel being in a screen-off state; and a texture identification layer disposed above the base, the texture identification layer being configured to receive reflected light that is reflected to the texture identification layer in light emitted by the auxiliary light-emitting devices to an outside of the display panel, so as to perform texture identification (310IR, 200 and 210IR, 245IR FIGS. 11A-11C, and 12, paragraph[0130] of Park I teaches referring to FIGS. 11A-11C, in some example embodiments, an OLED display panel 1000 may include, in addition to an OLED 310 and a visible light sensor 210, an infrared photosensor embedded in the OLED display panel 1000, including an infrared light emitter 310IR and an infrared light sensor 210IR; it will be understood that an infrared light emitter 310IR may be a near infrared (NIR) light emitter, and an infrared light sensor 210IR may be an NIR light sensor; accordingly, the OLED display panel 1000 may include an infrared light emitter 310IR on the substrate 110, where the infrared light emitter 310IR is configured to emit infrared light 330IR, and an infrared light sensor 210IR on the substrate, where the infrared light sensor 210IR is configured to detect at least a portion 245IR of the emitted infrared light 330IR based on reflection of the portion 245IR of the emitted infrared light 330IR from a recognition target; and as shown in FIGS. 11A-11C, the infrared light emitter 310IR may be configured to emit infrared light 330IR out of the OLED display panel in a same direction as the light 330 emitted by the OLEDs 310, and the infrared light sensor 210IR may be configured to detect light 245IR received at the infrared light sensor 210IR from the same direction (e.g., light 2451R is received at the infrared light sensor 210IR through a same surface through which both the OLEDs 310 and the infrared light emitter 310IR may emit light), and See also at least paragraphs[0096], [0134]-[0135], [0138], [0143], and [0149]-[0150] of Park I (i.e., Park I at least teaches a display panel with infrared light emitters that are disposed on a substrate and emitting infrared light in a same direction as visible light emitted by OLEDs in sub-pixels, a sensor stack layer having an infrared light sensors disposed on the substrate and configured with an organic light-absorbing layer to detect at least a portion of the emitted infrared light based on reflection of the portion of the emitted infrared light from a recognition target, wherein the infrared light emitters and infrared light sensors are driven to emit light or detect incident light, respectively, and some or even all of OLED light emitters and OLED light sensors of the display panel may be inactive to conserve power consumption)).
Regarding claim 2, Park I teaches the display panel according to claim 1, further comprising control circuits, each control circuit being electrically connected to a respective one of the auxiliary light-emitting devices, and being configured to control the respective one of the auxiliary light-emitting devices to emit light (FIGS. 3, 11A-11C, and 12-13, paragraph[0154] of Park I teaches the units and/or modules described herein may be implemented using hardware components and software components; for example, the hardware components may include microphones, amplifiers, band-pass filters, audio to digital convertors, and processing devices; a processing device may be implemented using one or more hardware device configured to carry out and/or execute program code by performing arithmetical, logical, and input/output operations; the processing device(s) may include a processor, a controller and an arithmetic logic unit, a digital signal processor, a microcomputer, a field programmable array, a programmable logic unit, a microprocessor or any other device capable of responding to and executing instructions in a defined manner; the processing device may run an operating system (OS) and one or more software applications that run on the OS; the processing device also may access, store, manipulate, process, and create data in response to execution of the software; for purpose of simplicity, the description of a processing device is used as singular; however, one skilled in the art will appreciated that a processing device may include multiple processing elements and multiple types of processing elements; for example, a processing device may include multiple processors or a processor and a controller; and in addition, different processing configurations are possible, such a parallel processors, and See also at least paragraphs[0095], [0130]-[0133], [0134]-[0135], and [0141]-[0143], [0147]-[0150], and [0155]-[0156] of Park I (i.e., Park I at least teaches infrared light emitters each having components implemented using hardware components and include processing device(s) (e.g., digital signal processors, field programmable arrays, or programmable logic units ) for performing operations of the infrared light emitter)).  
Regarding claim 3, Park I teaches the display panel according to claim 2, wherein one auxiliary light-emitting device of the auxiliary light-emitting devices includes a first electrode, an auxiliary light-emitting layer, and a second electrode that are sequentially stacked above the base, and the first electrode is electrically connected to a corresponding control circuit (313IR, 311IR, 315IR FIGS. 11A-11C, and 12, paragraph[0133] of Park I teaches the infrared light emitter 310IR may include an organic emission layer 311IR that is configured to emit light in an infrared wavelength spectrum (e.g., one or more infrared wavelengths in a wavelength spectrum ranging from about 800 nm to about 1500 nm) and a first electrode 313IR and a second electrode 315IR formed under and over the organic emission layer 311IR, respectively (e.g., on opposite surfaces of the organic emission layer 311IR, as shown in at least FIG. 11A); the organic emission layer 311IR may be formed of (“may at least partially comprise”) any material that is well-known to be appropriate for emitting light in a desired infrared wavelength; the second electrode 315IR may be formed as (“may at least partially comprise”) a transparent electrode in order to be configured to enable infrared light emitted from the infrared light emitter 310IR to exit the OLED display panel 1000; for example, the second electrode 315IR may be formed of (“may at least partially comprise”) ITO, IZO, AlZO, AlTO, or the like; the first electrode 313IR may be formed as (“may at least partially comprise”) a reflective electrode configured to enable the emitted infrared light to be emitted toward the second electrode 315IR through resonance, and the second electrode 315IR may be a transparent electrode; and for example, the second electrode 315IR may be formed of (“may at least partially comprise”) Al, Ag. Mo, AlNd, Mo/Al/Mo, TiN, ITO/Ag/ITO, ITO/Al/ITO, ITO/Mo/ITO, or the like, and See also at least paragraphs[0095], [0130]-[0132], [0134]-[0135], and [0141]-[0143], [0147]-[0150], and [0154]-[0156] of Park I (i.e., Park I at least teaches infrared light emitters each having a first electrode, a second electrode, and an organic emission layer components and include processing device(s) (e.g., digital signal processors, field programmable arrays, or programmable logic units ) for performing operations of the infrared light emitter)).
Regarding claim 5, Park I teaches the display panel according to claim 1, wherein layers where the auxiliary 27light-emitting devices are located and layers where the light-emitting devices are located are same layers, each auxiliary light-emitting device is disposed between two adjacent light-emitting devices, and the auxiliary light-emitting device and any of the two adjacent light-emitting devices have a gap therebetween (FIGS. 11A-11C, and 12, paragraph[0135] of Park I teaches in some example embodiments, in a given pixel (Px) of the OLED display panel 1000 that includes at least one infrared light emitter 310IR, the infrared light sensor 210IR, which may also define an infrared sub-pixel, may be included in a same (common) pixel (Px) of the OLED display panel 1000 as red, green, and blue sub-pixels 310R, 310G, 310B; however, it will also be understood that, in some example embodiments, including the example embodiments shown in FIGS. 11A-11C, one or more pixels (Px) may include an infrared light emitter 310IR that is included in place of one of the red, green, or blue OLEDs 310 in one of the sub-pixels 310R, 310G, 310B, for example in a position that would otherwise be occupied by the one of the red, green, or blue OLEDS 310 in the one of the sub-pixels 310R, 310G, 310B in a pattern of said red, green, or blue sub-pixels 310R, 310G, 310B in the OLED display panel 1000; and such pixels (Px) that include an infrared light emitter 310IR in one of said red, green, or blue sub-pixels 310R, 310G, 310B may be a limited proportion of the total pixels (Px) of the OLED display panel 1000 pixel array, and such pixels (Px) may be included in a limited region of the OLED display panel pixel array, and See also at least paragraphs[0131]-[0132], [0138]-[0139], [0141]-[0143], and [0148]-[0150] of Park I (i.e., Park I at least teaches a display panel with infrared light emitters that are disposed in an OLED light emitter stack in non-light emitting regions between adjacent OLEDs)).  
Regarding claim 6, Park I teaches the display panel according to claim 5, wherein the texture identification layer includes texture identification units; layers where the texture identification units are located and the layers where the auxiliary light-emitting devices are located are same layers; or the texture identification units are disposed at a side of the auxiliary light-emitting devices away from the base, and orthographic projections of the texture identification units on the base are non-overlapping with orthographic projections of the auxiliary light-emitting devices on the base and orthographic projections of the light-emitting devices on the base (210IR FIGS. 11C, and 12, paragraph[0131] of Park I teaches as shown in FIGS. 11A-11C, the infrared light emitter 310IR and the infrared light sensor 210IR may be embedded in the OLED display panel 1000 according to the same configurations of OLEDs 310 and visible light sensors 210/2210 as described herein with reference to at least FIGS. 1-8; and for example, as shown in FIGS. 11A-11C, the infrared light emitter 310IR may be included in the OLED light emitter stack 300 in one or more particular pixels (Px) of the OLED display panel 1000, and the infrared light sensor 210IR may be between one or more non-light emitting regions 800 of the OLED light emitter stack 300 and the substrate 110 (FIGS. 11A-11B) and/or in one or more non-light emitting regions of the OLED light emitter stack 300 that are adjacent to one or more OLEDs 310 of the OLED light emitter stack 300 (FIG. 11C), and See also at least paragraphs[0132], [0138]-[0139], [0141]-[0143], and [0148]-[0150] of Park I (i.e., Park I at least teaches adjacent infrared light emitters and infrared light sensors on a same layer that is disposed on a substrate).  
Regarding claim 7, Park I teaches the display panel according to claim 5, wherein the texture identification layer includes texture identification units; the texture identification units (210IR FIGS. 11A-11B, and 12, paragraph[0131] of Park I teaches as shown in FIGS. 11A-11C, the infrared light emitter 310IR and the infrared light sensor 210IR may be embedded in the OLED display panel 1000 according to the same configurations of OLEDs 310 and visible light sensors 210/2210 as described herein with reference to at least FIGS. 1-8; and for example, as shown in FIGS. 11A-11C, the infrared light emitter 310IR may be included in the OLED light emitter stack 300 in one or more particular pixels (Px) of the OLED display panel 1000, and the infrared light sensor 210IR may be between one or more non-light emitting regions 800 of the OLED light emitter stack 300 and the substrate 110 (FIGS. 11A-11B) and/or in one or more non-light emitting regions of the OLED light emitter stack 300 that are adjacent to one or more OLEDs 310 of the OLED light emitter stack 300 (FIG. 11C), and See also at least paragraphs[0132], [0138]-[0139], [0141]-[0143], and [0148]-[0150] of Park I (i.e., Park I at least teaches adjacent infrared light emitters and infrared light sensors on a same layer that is disposed on a substrate).
Regarding claim 8, Park I teaches the display panel according to claim 7, wherein the auxiliary light-emitting devices are light-transmissive devices; an orthographic projection of one of the auxiliary light-emitting devices on the base overlaps an orthographic projection of a corresponding texture identification unit on the base (FIGS. 11A-11B, and 12, paragraph[0133] of Park I teaches the infrared light emitter 310IR may include an organic emission layer 311IR that is configured to emit light in an infrared wavelength spectrum (e.g., one or more infrared wavelengths in a wavelength spectrum ranging from about 800 nm to about 1500 nm) and a first electrode 313IR and a second electrode 315IR formed under and over the organic emission layer 311IR, respectively (e.g., on opposite surfaces of the organic emission layer 311IR, as shown in at least FIG. 11A); the organic emission layer 311IR may be formed of (“may at least partially comprise”) any material that is well-known to be appropriate for emitting light in a desired infrared wavelength; the second electrode 315IR may be formed as (“may at least partially comprise”) a transparent electrode in order to be configured to enable infrared light emitted from the infrared light emitter 310IR to exit the OLED display panel 1000; for example, the second electrode 315IR may be formed of (“may at least partially comprise”) ITO, IZO, AlZO, AlTO, or the like; the first electrode 313IR may be formed as (“may at least partially comprise”) a reflective electrode configured to enable the emitted infrared light to be emitted toward the second electrode 315IR through resonance, and the second electrode 315IR may be a transparent electrode; and for example, the second electrode 315IR may be formed of (“may at least partially comprise”) Al, Ag. Mo, AlNd, Mo/Al/Mo, TiN, ITO/Ag/ITO, ITO/Al/ITO, ITO/Mo/ITO, or the like, and See also at least paragraphs[0057], [0064], [0130]-[0132], [0134]-[0135], [0138]-[0139], [0141]-[0143], and [0148]-[0150] of Park I (i.e., Park I at least teaches adjacent infrared light emitters and infrared light sensors disposed on a substrate, wherein the infrared light emitters include layers that are transparent and overlap the infrared light sensors)).  
Regarding claim 10, Park I teaches the display panel according to claim 6, wherein the texture identification units are disposed at the side of the auxiliary light-emitting devices away from the base, and the display panel further comprises light-shielding patterns each disposed on a surface of a respective one of the texture identification units facing the base; and an orthographic (211IR FIGS. 11A and 11C, and 12, paragraph[0134] of Park I teaches the infrared light sensor 210IR may be an organic photodiode including an organic light-absorbing layer 211IR that is configured to absorb light in an infrared wavelength and a first electrode 213IR and a second electrode 215IR formed under and over the organic light-absorbing layer 211IR, respectively (e.g., on opposite surfaces of the organic light-absorbing layer 211IR, as shown in at least FIG. 11A); the organic light-absorbing layer 211IR may be formed of (“may at least partially comprise”) any well-known material appropriate for absorbing (“configured to absorb”) light of an infrared wavelength; in other words, the organic light-absorbing layer 211IR may be formed of (“may at least partially comprise”) any well-known appropriate material for absorbing (“configured to absorb”) light in a wavelength region (“wavelength spectrum”) of about 800 to about 1500 nm; the second electrode 215IR of the infrared light sensor 210IR may at least partially comprise a transparent electrode; in some example embodiments, the second electrode 215IR may be formed of (“may at least partially comprise”) a transparent electrode having transmittance of about 80% or greater (e.g., equal to or greater than about 80%); for example, the second electrode 215IR may be formed of (“may at least partially comprise”) ITO, IZO, AlTO, carbon nanotube (CNT), graphene, nanosilver (Nano Ag), or the like; the first electrode 213IR may be formed as (“may at least partially comprise”) a reflective electrode so that the incident infrared light is not transmitted and lost; and for example, the first electrode 213IR may be formed of (“may at least partially comprise”) Al, Ag, Mo, AlNd, Mo/Al/Mo, TiN, ITO/Ag/ITO, ITO/Al/ITO, ITO/Mo/ITO or the like, and See also at least paragraphs[0057], [0131]-[0132], [0138]-[0139], [0141]-[0143], and [0148]-[0150] of Park I (i.e., Park I at least teaches infrared light sensors, adjacent to light emitting OLEDs, having a light absorbing layer and a second electrode both disposed on a first electrode over a substrate)).  
Regarding claim 12, Park I teaches the display panel according to claim 1, wherein the auxiliary light-emitting devices are disposed at a side of the light-emitting devices away from the base, and an orthographic projection of one of the auxiliary light-emitting devices overlaps at least to an orthographic projection of a gap between two adjacent light-emitting devices (FIGS. 11A-11B, and 12, paragraph[0133] of Park I teaches the infrared light emitter 310IR may include an organic emission layer 311IR that is configured to emit light in an infrared wavelength spectrum (e.g., one or more infrared wavelengths in a wavelength spectrum ranging from about 800 nm to about 1500 nm) and a first electrode 313IR and a second electrode 315IR formed under and over the organic emission layer 311IR, respectively (e.g., on opposite surfaces of the organic emission layer 311IR, as shown in at least FIG. 11A); the organic emission layer 311IR may be formed of (“may at least partially comprise”) any material that is well-known to be appropriate for emitting light in a desired infrared wavelength; the second electrode 315IR may be formed as (“may at least partially comprise”) a transparent electrode in order to be configured to enable infrared light emitted from the infrared light emitter 310IR to exit the OLED display panel 1000; for example, the second electrode 315IR may be formed of (“may at least partially comprise”) ITO, IZO, AlZO, AlTO, or the like; the first electrode 313IR may be formed as (“may at least partially comprise”) a reflective electrode configured to enable the emitted infrared light to be emitted toward the second electrode 315IR through resonance, and the second electrode 315IR may be a transparent electrode; and for example, the second electrode 315IR may be formed of (“may at least partially comprise”) Al, Ag. Mo, AlNd, Mo/Al/Mo, TiN, ITO/Ag/ITO, ITO/Al/ITO, ITO/Mo/ITO, or the like, and See also at least paragraphs[0057], [0064], [0130]-[0132], [0134]-[0135], [0138]-[0139], [0141]-[0143], and [0148]-[0150] of Park I (i.e., Park I at least teaches adjacent infrared light emitters and infrared light sensors disposed on a substrate, wherein the infrared light emitters include layers that are transparent and overlap the infrared light sensors)).
Regarding claim 15, Park I teaches the display panel according to claim 1, wherein light emitted by the auxiliary light-emitting devices is invisible light (330IR FIGS. 11A-11C, and 12, paragraph[0130] of Park I teaches referring to FIGS. 11A-11C, in some example embodiments, an OLED display panel 1000 may include, in addition to an OLED 310 and a visible light sensor 210, an infrared photosensor embedded in the OLED display panel 1000, including an infrared light emitter 310IR and an infrared light sensor 210IR; it will be understood that an infrared light emitter 310IR may be a near infrared (NIR) light emitter, and an infrared light sensor 210IR may be an NIR light sensor; accordingly, the OLED display panel 1000 may include an infrared light emitter 310IR on the substrate 110, where the infrared light emitter 310IR is configured to emit infrared light 330IR, and an infrared light sensor 210IR on the substrate, where the infrared light sensor 210IR is configured to detect at least a portion 245IR of the emitted infrared light 330IR based on reflection of the portion 245IR of the emitted infrared light 330IR from a recognition target; and as shown in FIGS. 11A-11C, the infrared light emitter 310IR may be configured to emit infrared light 330IR out of the OLED display panel in a same direction as the light 330 emitted by the OLEDs 310, and the infrared light sensor 210IR may be configured to detect light 245IR received at the infrared light sensor 210IR from the same direction (e.g., light 2451R is received at the infrared light sensor 210IR through a same surface through which both the OLEDs 310 and the infrared light emitter 310IR may emit light), and See also at least paragraphs[0096], [0134]-[0135], [0138], [0143], and [0149]-[0150] of Park I (i.e., Park I at least teaches a display panel with infrared light emitters that are disposed on a substrate and emitting infrared light in a same direction as visible light emitted by OLEDs in sub-pixels, a sensor stack layer having an infrared light sensors disposed on the substrate and configured with an organic light-absorbing layer to detect at least a portion of the emitted infrared light based on reflection of the portion of the emitted infrared light from a recognition target, wherein the infrared light emitters and infrared light sensors are driven to emit light or detect incident light, respectively, and some or even all of OLED light emitters and OLED light sensors of the display panel may be inactive to conserve power consumption)).

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park I, in view of Heo et al., U.S. Patent Application Publication 2021/0036047 A1 (hereinafter Heo I).
Regarding claim 13, Park I teaches the display panel according to claim 1, but does not expressly teach wherein the display panel has a display area, and the display area includes a plurality of sub-pixel regions and a non-sub-pixel region; and each light-emitting device is located in a respective one of the plurality of sub-pixel regions, and the auxiliary light-emitting devices are located in the non-sub-pixel region.  
However, Heo I teaches wherein the display panel has a display area, and the display area includes a plurality of sub-pixel regions and a non-sub-pixel region; and each light-emitting device is located in a respective one of the plurality of sub-pixel regions, and the auxiliary light-emitting devices are located in the non-sub-pixel region (652R, 652G, and 652B; 652p and 652Ir FIGS. 1-4, and 6, paragraph[0086] of Heo I teaches in various embodiments disclosed in the document, the pixel, which is a picture element, may be a minimum unit (unit pixel) constituting an image, but is not limited thereto; according to various embodiments, the pixel included in the display panel (e.g., the display panel 530) may include an element that emits light in a visible band (hereinafter, referred to as a “color pixel”) or an element that emits light in an infrared band (hereinafter, referred to as an “infrared element”); according to various embodiments, the color pixel may be one point that is a minimum unit constituting an image; the color pixel may also be configured to include a plurality of subpixels; for example, as shown in FIG. 6, the color pixel may include various color subpixels (e.g., a red-light subpixel 652R, a green-light subpixel 652G, and a blue-light subpixel 652B) provided to emit various colors; the color subpixels (e.g., the red-light subpixel 652R, the green-light subpixel 652G, and the blue-light subpixel 652B) may be arranged on substantially the same plane to form a layer; an infrared element 652Ir according to an embodiment may be arranged on substantially the same plane as the color subpixels as shown in the cross-sectional view of FIG. 6; the display panel (e.g., the display panel 530) according to various embodiments disclosed in the document may include a light receiver 652p for receiving the light emitted from the infrared element 652Ir, wherein the light receiver 652p may also be arranged on substantially the same plane as the color subpixels; and in the case where the light receiver 652p is provided, a guide wall 652g for guiding the incident light may be further provided, and See also at least paragraphs[0087]-[0088] of Heo (i.e., Heo I at least teaches a regions of red, green and blue pixels that are interleaved with both light receivers for receiving light and infrared elements for emitting light)).
Furthermore, Park I and Heo I are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of forming the sensing device with a suitable infrared sensor.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Park I based on Heo I wherein the display panel has a display area, and the display area includes a plurality of sub-pixel regions and a non-sub-pixel region; and each light-emitting device is located in a respective one of the plurality of sub-pixel regions, and the auxiliary light-emitting devices are located in the non-sub-pixel region.  One reason for the modification as taught by Heo I is to provide suitable fingerprint recognition and authentication with a biometric sensor (paragraphs[0011], [0013], and [0087] of Heo I).

Potentially Allowable Subject Matter
Claims 4, 9, 11, 14, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for each of claims 4, 9, 11, 14, and 16-18 the  claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, indicated above, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for each of claims 19 and 20, based on their dependency to claim 16, the prior art references of record do not teach the combination of all element limitations as presently claimed.  
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621